Case 1:19-cv-00087-SPW-TJC Document 21 Filed 11/10/20 Page 1of1

FILED

2020
IN THE UNITED STATES DISTRICT COURT on ae
FOR THE DISTRICT OF MONTANA Cterk, US District Cour
BILLINGS DIVISION pilings

JAMES GRAVES,
CV 19-87-BLG-SPW-TJC

Plaintiff,
VS. ORDER

SAFECO INSURANCE COMPANY
OF ILLINOIS,

Defendant.

 

 

Upon the Stipulation for Dismissal with Prejudice (Doc. 20) between the
parties hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
with prejudice, with each party to bear their own costs and attorney’s fees.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this So bey of November, 2020.

hae

“SUSAN P. WATTERS
U. S. DISTRICT JUDGE
